But THE COURT
(nem. con.) refused to give the instruction. Whereupon Mr. Swann, for defendant, prayed the court to instruct them, that upon these facts, if believed by them, they ought to find their verdict for the defendant.
Which instruction THE COURT refused to give; but instructed them that the petitioner is not entitled to freedom under the first section of the act of 1796, c. 67, unless she was brought into this county by the defendant for sale, or to reside therein; that the circumstances aforesaid, although proved to the satisfaction of the jury, are not conclusive evidence that the petitioner was brought into this county with such intent, or for sale; and that the residence contemplated in the first section of the act is a permanent residence, as contradistinguished from a sojournment.
Mr. Key then prayed the court to instruct the jury, that “if they believed that the defendant contracted with the husband of the petitioner, (a free man,) for the purchase of the petitioner, at the price of $400, and that the said husband agreed to pay. the said sum of money, as the price of the petitioner; *733then such contract is evidence of an importation contrary to the act of assembly of 1796. Unless the jury should, from the circumstances given in evidence, believe that the defendant had no intention, -when he brought in the petitioner, of her being sold, or residing in this county.”
But THE COURT refused to give the said instruction. And CRANCH, Chief Judge, suggested a doubt, whether a slave gained his freedom, under the third section of the act, by being sold within three years after being imported, if he was not originally imported for sale, or to reside.
The cases cited in argument were, Baptiste v. De Volunbrun, 5 Har. & J. 86; Defontaine v. Defontaine, in a note to the former case, 5 Har. & J. 86; Henry v. Ball, 1 Wheat. [14 U. S.] 5; Gardner v. Simpson [Case No. 5,237], in this court, at April term, 1823; Jordan v. Sawyer [Id. 7,521], in this court, at the same term; Stewart v. Nokes, 5 Har. & J. 107.